UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7455


BENOIT TSHIWALA,

                Petitioner - Appellant,

          v.

GREGG HERSHBERGER, Warden; DOUGLAS        F.   GANSLER,   Attorney
General of the State of Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02232-AW)


Submitted:   December 20, 2011             Decided:   January 4, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Eugene Bair, BENNETT & BAIR, LLC, Greenbelt, Maryland, for
Appellant.   Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benoit    Tshiwala    appeals      the    district    court’s   order

denying relief on the Fourth Amendment claims he raised in his

28 U.S.C. § 2254 (2006) petition. ∗                We have reviewed the record

and find no reversible error.                   Accordingly, we affirm for the

reasons stated by the district court.                    Tshiwala v. Hershberger,

No. 8:09-cv-02232-AW (D. Md. Sept. 15, 2010).                      We dispense with

oral       argument     because    the    facts    and    legal    contentions    are

adequately      presented     in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




       ∗
       We previously granted a certificate of appealability as to
Tshiwala’s Fourth Amendment claims and denied a certificate of
appealability and dismissed the appeal as to all remaining
claims.



                                            2